Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14, 16-18, and 24is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (WO 2014/210384).
As to Claims 1 and 16, Klein et al. teaches a metrology module (¶17, “metrology tool” and claim 26) configured to 
identify, per wafer site, components of residuals from measurement of at least one metrology metric (Figures 1B and 3, item 91; ¶29 teaches “N targets on wafer(s)”), and to optimize measurement parameters for each site (¶32 teaches “optimization of selection and sampling … and repeatedly sampling specific targets into the subset of targets to calculate accuracy score(s)”), according to the identified components of the residuals (¶13 “measurable quantities (e.g. residuals with respects to a corresponding systematic part, which cannot be attributed to a systematic source); ¶18 “residuals derived from the model”).

As to Claims 2 and 17, Klein et al. teaches further configured to identify the components of the residuals by comparing at least one metrology landscape for the wafer sites (Abstract, “identifications of targets which represents correctly the whole target measurement distribution” 
A metrology landscape can be reasonably considered an entire wafer or a targeted portion of the wafer (See Applicant Specification ¶4).  Klein uses this landscape to derive correction parameters which is applied to the wafer where the recipe parameter may be an illumination parameter.  The skilled artisan knows that metrology is the wafer manufacturing requires light interferometer; therefore would readily infer if not find inherent that illumination is a parameter in wafer metrology.  

As to Claims 3 and 18, Klein et al. teaches configured to carry out the identifying and the optimizing at wafer sites that exhibit high landscape sensitivity (¶27 teaches “to optimize a robustness of these selections, i.e., to ensure low sensitivity of the target selection to various measurement conditions and measurement results”; the skilled artisan would understand that “to ensure low sensitivity” indicates that “high sensitivity” must be detected and optimized).

As to Claims 4 and 24, Klein et al. teaches further configured to relate changes in the components of the residuals spatially with respect to the wafer sites, and carry out the optimization with respect to the spatial relation (¶¶ 40 and 55 “spatial distribution”; ¶42 “spatial indication”).

As to Claim 14, Klein et al. teaches a computer program product comprising a non-transitory computer readable storage medium having computer readable program embodied .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (WO 2014/210384) in view of Cherry et al. (US 7,198,964).
As to Claim 6 and 21, Klein et al. is silent as to wherein the identifying components of the residuals is carried out by principal component analysis (PCA).
Cherry the use of PCA in identifying components of the residuals (Column 5, line 12-16 and lines 35-56).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Klein teaches the use of .

Claims 5-9, 11, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (WO 2014/210384) in view of Luu et al. (US 7,229,845).
As to Claims 7 and 22, Klein et al. is silent as to configured to remove systematic zonal signatures from the measurement to derive the residuals, prior to the identifying and the optimizing.
Klein however does teach the removal of outliers (¶¶28 and 50).
Luu et al. teaches that “zonal signatures” may be removed prior to optimization (Figure 10, Column 14, lines 23-40.  Luu teaches “it is desirable to remove from the results file those defects that are not associated with the defect signature of interest” which implies that the collected data must be filtered to determine the specified defect”).  The limitation merely requires removal systematic zonal signatures which may be reasonably understood as defects that do not pertinent to the defects of interest.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Klein teaches the optimization of wafer manufacturing with metrology tools where outliers are excluded from optimization.  Luu et al. teaches a method in which particular signature measurements are excluded prior to optimization.  One would be motivated to make this combination to optimize the wafer manufacturing.


As to Claims 11 and 25, Klein et al. is silent as to further configured to use zonal analysis that relates spatially variable values of at least one setup parameter to wafer location, with respect to at least one setup metrology metric that is different from the at least one metrology metric that is used to carry out the identifying and the optimizing.
Luu et al. teaches to use zonal analysis that relates spatially variable values of at least one setup parameter to wafer location, with respect to at least one setup metrology metric that is different from the at least one metrology metric that is used to carry out the identifying and the optimizing (Figure 7).

As to Claim 5, Klein et al is silent as to further comprising identifying root causes for the residuals based on the spatial relation.
Luu et al. teaches to further comprising identifying root causes for the residuals based on the spatial relation (Figure 9, item 010c; Column 1, lines 32-50).

As to Claim 8, Klein et al is silent further comprising carrying out the identifying and the optimizing at wafer sites located at zonal boundaries.
Luu et al. teaches further comprising carrying out the identifying and the optimizing at wafer sites located at zonal boundaries (Column 15, lines 30-45).


	Luu et al. teaches relating changes in the components of the residuals spatially with respect to the wafer sites, and carrying out the optimization with respect to the spatial relation (Column 8, lines 1-50).
	Klein teaches that optimization must occur.  Luu teaches that spatial relationships must be considered; therefore, the skilled artisan would optimize the spatial relationship as a residual of the component parameters to optimize wafer functionality.

Claim 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (WO 2014/210384) in view of Brunner et al. (“Characterization of wafer geometry and overlay error on silicon wafers with nonuniform stress.” 2013, Journal of Micro/Nanolithography, MEMS, and MOEMS, 12.) .
Claims 13 and 26, Klein is silent as to further configured to analyze the components of the residuals with respect to associated process errors and in relation to wafer site locations.
Brunner teaches to analyze the components of the residuals with respect to associated process errors and in relation to wafer site locations (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Klein teaches the optimization of wafer manufacturing with metrology tools where outliers are excluded from optimization.  Brunner et al. teaches a method in which to account for overlay errors that are process-induced.  One would be motivated to make this combination to optimize the wafer manufacturing.
Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive.
	Applicant argues primarily that “Klein does not teach ‘optimizing measurement parameters for each site, according to the components of the residuals’ as recited in claim 1. The optimizing is a sampling size rather than a parameter according to the component of the residual.” (Remarks, p.6).
	Examiner appreciates Applicant’s argument; however, does not find it persuasive.  To Examiner’s understanding the sampling size is directly correlated to determination of residuals (¶¶48-49, and ¶51 which teaches “[t]he optimal sample is generated by randomly reducing the number of measurement points from residuals distributions eight percentiles...”); therefore optimizing the sampling size would also be optimizing based on the “components of residuals.”  Under BRI, Examiner asserts that the sampling size would be at least a type of “component of the residual.” 
	With regards to the term “each site”, under BRI the prior art’s “targets” (e.g. ¶47 or ¶49) would be defined as a site because  the skilled artisan would readily infer or at once envisage that the “site” is an arbitrarily defined region of wafer which the skilled artisan may choose the dimensions.
	The remaining claim rejections are maintained as the primary argument above is applied to all remaining dependent claims. (Remarks, p. 7-9).

	Applicant is invited to contact the Examiner to discuss any further clarifications. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852